DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 – 9 are pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “immersing the preform in a tank containing a lubricant having a free total acidity concentration ranging from 40 to 50 mg/L”. The Examiner notes that the aforementioned free total acidity concentration is expressed only in terms of “mg/L”. However, it has not been specified as to what the “mg” and “L” refer to. For example, one way of expressing a total acidity value is to express the mg of a basic solution necessary to neutralize a sample of the solution in question. Such a representation is conventionally represented in terms of “points”, which is the amount of mL of a 0.1M NaOH solution required to neutralize a given solution. The simple recitation of “mg/L” with no further elaboration renders the claim indefinite as it is unclear how the “free total acidity” should be measured.
Further, reference to “free total acidity” renders the claim indefinite as it is unclear as to whether “free acidity” or “total acidity” should be considered. Notably, these two properties are different. Free acidity measures the amount of acid available to initiate a reaction in a system, and total acidity measures the total amount of acid present in a system. Thus, the claimed “free total acidity” does not have a commonly understood definition in the art and is indefinite.
The Examiner notes that due to the lack of explanation in the as-filed disclosure as to how the “free total acidity” property is measured, as well as the confusion of two distinct properties in “free acidity” and “total acidity”, the limitation in question cannot be addressed in a direct manner as it is unclear how it further limits the claim.
Claims 2 – 9 are rejected for their dependence on claim 1.

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2017-0061731 (“Dong”; citing machine translation provided with this correspondence) in view of “Effect of contact pressure applied on tool surface during cold forging on fatigue life of tool steel”, 2018. Procedia Manufacturing, Vol 15, pp 488-495 (“Karunathilaka”), “Annealing of Aluminum and Its Alloys”, 2016. ASM Handbook, Vol 4E, pp 137-147 (“Hirsch”), and US 2005/0119133 (“Komiyama”).
Regarding claim 1, Dong teaches a method for manufacturing a cold-forged aluminum alloy tube (P 3, Par 5, L 1-2), comprising the steps of:
(A) providing a primary material having a hollow 5columnar shape (P 3, Par 2, L 1-2; Fig. 1, S2, #13) and made of an aluminum alloy material (P 2, Par 7, L 2-3), and a first cold extrusion apparatus including a first cold extrusion die (P 3, Par 3, L 1-3; Fig. 4, #220), and a first ram (Fig. 5, #212) and a first plunger (Fig. 5, #213) corresponding in position to the first cold extrusion die, the first plunger extending downwardly from the 10first ram (P 3, Par 7, L 1-7; Fig. 5); 
(B) processing the primary material to form a preform that extends along an axis and that has a first end surface and a second end surface opposite to each other along the axis (Fig. 1, S2), an inner circumferential surface 15between the first end surface and the second end surface and defining a central bore (Fig. 1, S2), and an outer circumferential surface opposite to the inner circumferential surface (Fig. 1, S2), the preform further having an original length extending from the first end surface 20to the second end surface (Fig. 1, S2), and an original outer diameter measured across the outer circumferential surface (Fig. 1, S2);
(C) subjecting the preform to a homogeneous annealing (P 3, Par 2, L 2-3);
10(E) coating the preform with a lubricant (P 3, Par 2, L 3-5);
(F) subjecting the preform to cold extrusion which involves positioning the preform in the first cold extrusion die, after which the first cold extrusion apparatus is operated to strike the first ram against 20the preform with the first plunger extending through the central bore of the preform to thereby form the cold-forged, extruded aluminum alloy tube (P 3, Par 3, L 1-6), the cold-forged, extruded aluminum alloy tube having a first end surface and a second end surface opposite to 25each other (Fig. 1, S3), an outer circumferential surface between the first end surface and the second end surface of the cold-forged, extruded aluminum alloy tube (Fig. 1, S3), and an inner17 circumferential surface opposite to the outer circumferential surface of the cold-forged, extruded aluminum alloy tube and defining a central bore (Fig. 1, S3), the cold-forged, extruded aluminum alloy tube having a 5length that extends between the first end surface and the second end surface of the cold-forged, extruded aluminum alloy tube and that is longer than the original length of the preform (Fig. 1, S3, compared to length of tube in S2).
With respect to step (B), Dong does not explicitly teach that each of the first end surface, the second end surface and the outer circumferential surface have a surface roughness controlled at equal to or less than 250.4 pm Ra, each of the original outer diameter and the original length having a tolerance of equal to or less than 0.01 mm.
Karunathilaka teaches a study of the effect of various parameters on the fatigue life of tool steel used for cold forging processes (Title). Karunathilaka teaches that fatigue life of a forging tool decreases with increasing roughness of a specimen (P 489, Par 3, L 8-9). Accordingly, Karunathilaka teaches that the specimens to be forged were grinded and polished down to achieve a surface roughness Ra of 0.07-0.08 μm (P 489, Par 6, L 6-8 – P 490, Par 1, L 1-2). 16
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Karunathilaka, and process the workpiece to be cold-forged by the process of Dong such that the surface roughness Ra of each preform is 0.07-0.08 μm. It is known in the art that surface roughness of forging specimens directly affects the fatigue life of the forging tool, and as such an ordinarily skilled artisan would have been motivated to adopt the low surface roughness values disclosed in Karunathilaka in order to prevent adverse impact to the fatigue life of the cold-forging tool used in the method of Dong.
Further, regarding the claimed tolerance of the original outer diameter and the original length of the preform, it is noted that maintaining a consistent dimensional precision during mass manufacture is not found to be non-obvious in view of the prior art. For example, Karunathilaka teaches that dimensional measurements of the forged specimens are taken with a resolution of 0.001 mm (P 491, Par 2, L 1-2).
With respect to step (C), Dong does not explicitly teach that the annealing step involves heating the preform in a furnace to a temperature of about 410°C to 510°C, and then removing the preform from the furnace after the 5furnace is cooled to a temperature of about 160°C to 200°C at a cooling rate of 10 C per hour. Rather, dong is silent as to any specific parameters of the annealing step.
Hirsch teaches various annealing processes for aluminum and aluminum alloys (Title). Hirsch teaches that for a full anneal, which ensures the most ductile and workable condition of the processed aluminum alloy, annealing parameters typically require a temperature of 415-440°C to remove any previous hardening effects of prior heat treatment or working processes, followed by slow cooling (28°C/h max) to at least approximately 260°C ().
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Hirsch, and fully anneal the preform in step (C) at a temperature of 415-440°C, followed by slow cooling at a rate of 28°C/h maximum to at least approximately 260°C. Such a full anneal ensures the most ductile and workable condition of the processed aluminum alloy, and remove any previous hardening effects of prior heat treatment or working processes.
The Examiner asserts that the annealing temperature of 415-440°C falls within the claimed range of 410-510°C. Further, the cooling rate of 28°C/h maximum encompasses the claimed rate of 10°C/h. As such, a prima facie case of obviousness exists (MPEP 2144.05 I). Even further, it is noted that the removal temperature as claimed of 160-200°C, which the Examiner has drawn to be equivalent to the cooling “stop” temperature, is encompassed by the taught cooling end temperature of at least approximately 260°C. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Dong does not explicitly teach the step (D) testing the hardness of the preform, the hardness being 60 ± 5 degrees measured on Rockwell Hardness F scale. However, it is noted that to this point, modified Dong teaches substantially similar processing steps to the method as claimed. In particular, modified Dong teaches a full annealing step having substantially identical processing parameters to that of the instant claim, wherein the obtained preform is in its softest, most ductile state. Further, the claimed hardness range of 55-65 Rockwell Hardness F is extremely soft which appears to be the result of the previously mentioned annealing step. Thus, as the prior art teaches this step, it is prima facie expected that the preform of modified Dong would possess a hardness within or overlapping the claimed range of 55-65 HRF. Further, the Examiner asserts that simply the action of measuring hardness at any point throughout the process is a conventional idea well known in the art, and is as such found to be prima facie obvious.
With respect to step (E), Dong does not explicitly teach immersing the preform in a tank containing a lubricant for a predetermined time, the lubricant having a free total acidity concentration ranging from 40-50 mg/L at a working temperature ranging from 80-100°C. Rather, Dong simply teaches that a coating agent, drawn by the Examiner as equivalent to the claimed lubricant, is coated upon the preform in a phosphate solution (P 3, Par 2, L 3-5).
Komiyama teaches a lubricating agent and solution ([0034]). Komiyama teaches that the lubricating solution may be applied to the surface of treated metallic material by immersion ([0077]), and in an example, such treatment is completed at a working temperature of 80°C ([0165]). Komiyama also teaches that the lubricating solution may contain a solid lubricant such as boron nitride, which assists lubrication when high loads are utilized in undergoing subsequent severe plastic working of the metallic material ([0071]). Further, Komiyama teaches that in phosphate treatment solutions such as that disclosed by Dong, control of the concentration and temperature of treating liquid is necessary, and both free acid degree (interpreted by the Examiner as equivalent to free acidity) and total acid degree (interpreted by the Examiner as equivalent to total acidity) are monitored, whereby ingredients which deplete to an insufficient amount may be supplemented as appropriate ([0020], L 8-14).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Komiyama, and lubricate the preform by immersion in a lubricating solution additionally containing boron nitride at a temperature of 80°C. Inclusion of boron nitride within the lubricating solution assists lubrication when high loads are utilized in undergoing subsequent severe plastic working of the metallic material, such as in the case of Dong. Further, the recited temperature of 80°C could have been incorporated into the method of Dong by known methods with no change in its respective function, and would have yielded nothing more than the predictable result of immersing in a lubricating solution at 80°C. As such, a prima facie case of obviousness exists (MPEP 2143 I A).
Further, regarding the claimed free total acidity concentration of the lubricating solution, it is noted that due to the previously discussed issues with respect to the clarity of this limitation, it cannot in its current form be addressed directly. However, the Examiner notes that the concepts of monitoring and maintaining both free acidity and total acidity levels in a lubricating solution are well known in the art, as is illustrated by Komiyama.
Regarding claim 3, Dong teaches that in step (B), the preform has a hollow cylindrical shape (Fig. 1, S2, #13).
Regarding claim 6, as discussed previously, modified Dong teaches that the lubricating solution may contain boron nitride as a lubricant (see Komiyama: [0071]).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2017-0061731 (“Dong”; citing machine translation provided with this correspondence) in view of “Effect of contact pressure applied on tool surface during cold forging on fatigue life of tool steel”, 2018. Procedia Manufacturing, Vol 15, pp 488-495 (“Karunathilaka”), “Annealing of Aluminum and Its Alloys”, 2016. ASM Handbook, Vol 4E, pp 137-147 (“Hirsch”), and US 2005/0119133 (“Komiyama”) as applied to claims 1 and 3 respectively, and further in view of US 2019/0161851 (“Morii”).
Regarding claim 2, modified Dong does not explicitly teach that during hardness testing, the testing is performed at multiple points of the outer circumferential surface of the preform and at equal intervals along the axis.
Morii teaches a sputtering target which may be made by cold-forging an Al alloy preform ([0054]). Morii teaches that when measuring hardness, a hardness variation in the sputtering target can be determined by measuring hardness at various locations of the product – for example, hardness can be measured at the center, and at four peripheral locations surrounding the center ([0046]). Morii teaches that in this way, an average hardness and variation in hardness of the product can be determined ([0046]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Morii and measure the hardness of the preform at various locations, in order to determine both an average hardness and variation in hardness of the preform. Further, although the geometry of a disc-shaped sputtering target such as that taught by Morii and the hollow preform of Dong have significant differences, the Examiner asserts that the general principle of hardness measurement across the entire geometry of the product may still be applied. In this way, a series of hardness measurements which includes measurements at points which are recited as-claimed (e.g. at points at equal intervals along the axis of the preform, and on the outer circumferential surface) would be undertaken.
Regarding claim 4, modified Dong does not explicitly teach that during hardness testing, the testing is performed at multiple points of the outer circumferential surface and the inner circumferential surface of the preform and at equal intervals along the axis.
Morii teaches a sputtering target which may be made by cold-forging an Al alloy preform ([0054]). Morii teaches that when measuring hardness, a hardness variation in the sputtering target can be determined by measuring hardness at various locations of the product – for example, hardness can be measured at the center, and at four peripheral locations surrounding the center ([0046]). Morii teaches that in this way, an average hardness and variation in hardness of the product can be determined ([0046]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Morii and measure the hardness of the preform at various locations, in order to determine both an average hardness and variation in hardness of the preform. Further, although the geometry of a disc-shaped sputtering target such as that taught by Morii and the hollow preform of Dong have significant differences, the Examiner asserts that the general principle of hardness measurement across the entire geometry of the product may still be applied. In this way, a series of hardness measurements which includes measurements at points which are recited as-claimed (e.g. at points at equal intervals along the axis of the preform, and on both the outer and inner circumferential surfaces) would be undertaken.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2017-0061731 (“Dong”; citing machine translation provided with this correspondence) in view of “Effect of contact pressure applied on tool surface during cold forging on fatigue life of tool steel”, 2018. Procedia Manufacturing, Vol 15, pp 488-495 (“Karunathilaka”), “Annealing of Aluminum and Its Alloys”, 2016. ASM Handbook, Vol 4E, pp 137-147 (“Hirsch”), and US 2005/0119133 (“Komiyama”) as applied to claim 1, and further in view of US 2019/0351475 (“Yao”).
Regarding claim 5, Dong does not explicitly teach that step (A) further includes providing a second cold extrusion18 apparatus, the second cold extrusion apparatus including a second cold extrusion die, a second ram and a second plunger corresponding in position to the second cold extrusion die, the second plunger extending 5downwardly from the second ram, the method further comprising a step (G) after step (F) , wherein step (G) involves positioning the cold-forged, extruded aluminum alloy tube in the second cold extrusion die, after which the second cold extrusion apparatus is 10operated to strike the second ram against the cold-forged, extruded aluminum alloy tube with the second plunger extending through the central bore of the cold-forged, extruded aluminum alloy tube to thereby form a patterned cold-forged, extruded 15aluminum alloy tube. It is noted that Dong does teach two independent cold extrusion apparatuses, but that the first apparatus is utilized to form the preform. As such, the “second” cold extrusion apparatus and “step (G)” as claimed are not explicitly suggested in the Dong reference.
Yao teaches a method for manufacturing a metal part ([0002]). Yao teaches that a forging process may include use of multiple die sets with corresponding forging molds and punches in order to effect progressive imperfection corrections of a processed workpiece ([0042]). Further, Yao teaches that the use of additional die sets allows for correction of imperfections, thereby generating a complex metal part which may have detailed geometric features which may be based on a CAD model ([0033]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Yao and conduct a second or third cold forging process with an independent second and/or third forging die, mold, and punch set, in the method of modified Dong, in order to correct imperfections in the processed workpiece based on a final design CAD model. Further, the Examiner asserts that such a processing step is substantially similar to processing step (G) and modification to processing step (A) as claimed, which require an additional forging step to create a patterned cold-forged, extruded 15aluminum alloy tube.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2017-0061731 (“Dong”; citing machine translation provided with this correspondence) in view of “Effect of contact pressure applied on tool surface during cold forging on fatigue life of tool steel”, 2018. Procedia Manufacturing, Vol 15, pp 488-495 (“Karunathilaka”), “Annealing of Aluminum and Its Alloys”, 2016. ASM Handbook, Vol 4E, pp 137-147 (“Hirsch”), and US 2005/0119133 (“Komiyama”) as applied to claim 1, and further in view of “Aluminium/Aluminium 6066 Alloy”, 2014. Azom (“Azom”).
Regarding claim 7, Dong does not explicitly teach that the primary material provided in step (A) is made of AL6066 aluminum alloy. Rather, Dong is completely silent as to the type of aluminum alloy used in the taught manufacturing method.
Azom teaches that the AL 6066 alloy is known in the art to be used in forgings and extrusions (P 2, Applications).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Azom and utilize an AL 6066 alloy in the manufacturing method of modified Dong. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 I A). In this case, the claimed alloy AL 6066 is known in the prior art, and one skilled in the art could have combined this element as claimed by known methods with no change in their respective functions. Further, the combination would yield nothing more than predictable results to one of ordinary skill in the art, as use of the AL 6066 alloy in the same way as claimed is known in the art, as is disclosed by Azom.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2017-0061731 (“Dong”; citing machine translation provided with this correspondence) in view of “Effect of contact pressure applied on tool surface during cold forging on fatigue life of tool steel”, 2018. Procedia Manufacturing, Vol 15, pp 488-495 (“Karunathilaka”), “Annealing of Aluminum and Its Alloys”, 2016. ASM Handbook, Vol 4E, pp 137-147 (“Hirsch”), and US 2005/0119133 (“Komiyama”) as applied to claim 1, and further in view of “Reducing Residual Stress in 7050 Aluminum Alloy Die Forgings by Heat Treatment”, 2008. Journal of Engineering Materials and Technology, Vol 130, pp 1-8 (“Robinson”).
Regarding claim 8, Dong does not explicitly teach that the primary material provided in step (A) is made of AL7050 aluminum alloy. Rather, Dong is completely silent as to the type of aluminum alloy used in the taught manufacturing method.
Robinson teaches that the AL 7050 alloy is commonly used in closed die forgings (P 1, C 1, Par 1, L 1-2). Further, Robinson teaches that use of AL 7050 may be particularly advantageous, as the alloy is less quench sensitive than other commonly used Al alloys is die forgings (P 1, C 1, Par 1, L 2-3), and is stronger and tougher than other forging alloys such as AL 2014, and may also be more resistant to intergranular stress corrosion cracking (P 1, C 1, Par 1, L 11-13).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Robinson and utilize an AL 7050 alloy in the manufacturing method of modified Dong. The AL 7050 alloy is known to be commonly used in closed die forgings, and has greater strength, toughness, and resistance to intergranular stress corrosion cracking than other commonly used forging alloys, as well as reduced quench sensitivity when compared to other forging alloys.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2017-0061731 (“Dong”; citing machine translation provided with this correspondence) in view of “Effect of contact pressure applied on tool surface during cold forging on fatigue life of tool steel”, 2018. Procedia Manufacturing, Vol 15, pp 488-495 (“Karunathilaka”), “Annealing of Aluminum and Its Alloys”, 2016. ASM Handbook, Vol 4E, pp 137-147 (“Hirsch”), and US 2005/0119133 (“Komiyama”) as applied to claim 1, and further in view of GB 1110530 (“Pyrene”).
Regarding claim 9, it is noted that in an example, Komiyama teaches a treated metallic object may be immersed in a lubricating solution for 5 minutes ([0165]).
Additionally, Pyrene teaches a process for lubricating metallic workpieces with a lubricating composition prior to deformation (P 1, L 8-11). Pyrene teaches that when immersed in a tank containing the lubricant, the typical required time to generate a lubricated coating on the workpiece to be deformed is between 0.5 and 5 minutes (P 1, L 15-18).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Pyrene and immerse the preform in a tank containing the lubrication composition for a time of 0.5 to 5 minutes. Such a time is known in the art to be sufficient to form the lubricant coating on the preform.
It is noted that the time range taught by modified Dong (0.5-5 minutes) encompasses the claimed range of 4-5 minutes. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).

Double Patenting










The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 8 of copending Application No. 16/733459 (US 2020/0324328) in view of US 2005/0119133 (“Komiyama”)
Regarding the claims, the ‘459 application claims the same manufacturing method as the instant claim set, except for not explicitly claiming the free total acidity concentration of the lubricant, a working temperature during lubrication ranging from 80-100°C, and that the lubricant is boron nitride.
Komiyama teaches a lubricating agent and solution ([0034]). Komiyama teaches that the lubricating solution may be applied to the surface of treated metallic material by immersion ([0077]), and in an example, such treatment is completed at a working temperature of 80°C ([0165]). Komiyama also teaches that the lubricating solution may contain a solid lubricant such as boron nitride, which assists lubrication when high loads are utilized in undergoing subsequent severe plastic working of the metallic material ([0071]). Further, Komiyama teaches that in lubricating treatment solutions, control of the concentration and temperature of treating liquid is necessary, and both free acid degree (interpreted by the Examiner as equivalent to free acidity) and total acid degree (interpreted by the Examiner as equivalent to total acidity) are monitored, whereby ingredients which deplete to an insufficient amount may be supplemented as appropriate ([0020], L 8-14).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Komiyama, and lubricate the preform by immersion in a lubricating solution additionally containing boron nitride at a temperature of 80°C. Inclusion of boron nitride within the lubricating solution assists lubrication when high loads are utilized in undergoing subsequent severe plastic working of the metallic material. Further, the recited temperature of 80°C could have been incorporated into the method claimed by the ‘459 application by known methods with no change in its respective function, and would have yielded nothing more than the predictable result of immersing in a lubricating solution at 80°C. As such, a prima facie case of obviousness exists (MPEP 2143 I A).
Further, regarding the claimed free total acidity concentration of the lubricating solution, it is noted that due to the previously discussed issues with respect to the clarity of this limitation, it cannot in its current form be addressed directly. However, the Examiner notes that the concepts of monitoring and maintaining both free acidity and total acidity levels in a lubricating solution are well known in the art, as is illustrated by Komiyama.
This is a provisional nonstatutory double patenting rejection.

Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JP 2007-284731 (“Shibata”) – method for manufacturing aluminum alloy cold forged products including a simultaneous step of lubricating in a quench medium after pre-annealing
CN 106269979 (“Shen”) – pipe cold extrusion/cold forging method with 7xxx series aluminum alloy material

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735